DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Allowable Subject Matter
Claim 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 11 discloses “monitoring, by the control unit, a vehicle speed, in which when the engine is turned off, the control unit is configured to determine whether an acceleration control or a braking control of the vehicle is required based on a detection signal transmitted from a detecting unit electrically-connected to the control unit; and 
increasing or decreasing, by the control unit, the vehicle speed by controlling the engine, a Mild Hybrid Starter Generator (MHSG), or an Electronic Stability Control (ESC) based on the monitoring of the vehicle speed” and 
“a control unit electrically-connected to the detecting unit and configured to receive the at least one detection signal, determine whether a cruise mode is set and the vehicle enters a Start Stop Control (SSC) mode, interrupt a supply of fuel to an engine when the cruise mode and the SSC mode are applied, and turn off the engine, 
wherein the control unit is configured to determine whether an acceleration control or a braking control is required based on the at least one detection signal, and increases or decreases a vehicle speed by controlling the engine, a Mild Hybrid Starter Generator (MHSG), or an Electronic Stability Control (ESC) according to a result of determining whether the acceleration control or the braking control is required”.
The closest prior art of record is GIBSON et al. (US 20160101775, hereinafter GIBSON). GIBSON teaches “According to one embodiment, a vehicle comprises an engine, an electric machine, and at least one controller. The electric machine is selectively coupled to the engine via a clutch and configured to selectively provide drive torque. The at least one controller programmed to, in response to detecting a frequency associated with changes in vehicle speed during cruise control, delay changing an on/off state of the engine for an amount of time that is based on the frequency. The frequency can be based on changes in a difference between an actual vehicle speed and a cruise control set speed”.
Another closest prior art of record is Yorke et al. (US 20150260143, hereinafter Yorke). Yorke teaches “a device and a method for controlling the operation of an internal combustion engine in a motor vehicle with a brake line, at least one sensor for measuring the brake line pressure in the brake line, a stop-start device for automatically switching off and starting the internal combustion engine, and an adaptive cruise control device for regulating the vehicle speed as a function of environmental information captured in a sensor-based manner”.
In regards to claims 1 and 11, GIBSON taken either individually or in combination with Yorke fails to teach or render obvious an apparatus for disclosing: “monitoring, by the control unit, a vehicle speed, in which when the engine is turned off, the control unit is configured to determine whether an acceleration control or a braking control of the vehicle is required based on a detection signal transmitted from a detecting unit electrically-connected to the control unit; and 
increasing or decreasing, by the control unit, the vehicle speed by controlling the engine, a Mild Hybrid Starter Generator (MHSG), or an Electronic Stability Control (ESC) based on the monitoring of the vehicle speed” and “a control unit electrically-connected to the detecting unit and configured to receive the at least one detection signal, determine whether a cruise mode is set and the vehicle enters a Start Stop Control (SSC) mode, interrupt a supply of fuel to an engine when the cruise mode and the SSC mode are applied, and turn off the engine, 
wherein the control unit is configured to determine whether an acceleration control or a braking control is required based on the at least one detection signal, and increases or decreases a vehicle speed by controlling the engine, a Mild Hybrid Starter Generator (MHSG), or an Electronic Stability Control (ESC) according to a result of determining whether the acceleration control or the braking control is required”.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663